                          IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE WESTERN DISTRICT OF TEXAS
                                    SAN ANTONIO DIVISION

 In re:                                          §
                                                 §                 Chapter 7
 ORLY GENGER,                                    §
                                                 §                 Case No. 19-10926-tmd
        Debtor.                                  §
                                                 §


     MOTION FOR AN ORDER, PURSUANT TO BANKRUPTCY RULE 9018
   AND SECTION 107(b) OF THE BANKRUPTCY CODE, AUTHORIZING SAGI
GENGER TO FILE UNDER SEAL CERTAIN OF THE EXHIBITS AND PORTIONS OF
  THE MOTION TO DISMISS BANKRUPTCY CASE OR, ALTERNATIVELY, TO
      TRANSFER VENUE, AND MEMORANDUM OF LAW IN SUPPORT

          Judgment Creditor, Sagi Genger (“Sagi”), by and through his respective counsel, files

this Motion for an Order, Pursuant to Bankruptcy Rule 9018 and Section 107(b) of the

Bankruptcy Code, Authorizing Sagi Genger to File Under Seal Certain of the Exhibits and

Portions of the Motion to Dismiss Bankruptcy Case or, Alternatively, to Transfer Venue, and

Memorandum of Law in Support (the “Motion”).

          In support of this Motion, the Sagi respectfully represents:

                                  I.     SUMMARY OF MOTION

          1.       Sagi intends to file his Motion to Dismiss Bankruptcy Case or, Alternatively, to

Transfer Venue, and Memorandum of Law in Support (the “Motion to Dismiss”).

          2.       Pursuant to and in order to comply with an existing Protective Order (as defined

below) in another action, Sagi requests that certain of the exhibits and portions of the Motion to

Dismiss be filed under seal since some of the exhibits were designated as “confidential,” by the

Debtor and others.

          3.       Sagi also requests that, once the Court reviews the Motion to Dismiss in un-

redacted format and the Exhibits, that the Court order that the Motion and Exhibits be excluded
{01519/0001/00239918.2}                              1
from the terms of the Protective Order and be filed with the Court in un-redacted format, since

none of the “confidentiality” designations were proper.

                                       II.     BACKGROUND
         4.        Orly Genger (“Orly” or “Debtor”) and Sagi are parties to post-judgment

proceedings in aid of a final judgment, which are pending in the United States District Court for

the Southern District of New York.           The proceeding implicates fraudulent transfers of the

Debtor’s assets to various parties, including but not limited to her husband Eric Herschmann,

made to frustrate Sagi’s judgment.

         5.        A Protective Order was entered in that proceeding, Case No. 17-cv-08181-VSB-

DCF, Genger v. Genger, on February 7, 2019 (the “Protective Order”). A true and correct copy

of the Protective Order is attached hereto as Exhibit A.

         6.        On or about July 12, 2019 (the “Petition Date”), the Debtor filed a voluntary

petition thereby commencing this bankruptcy case.

         7.        Sagi is filing the Motion to Dismiss contemporaneously with this Motion.

         8.        Accordingly and pursuant to the Protective Order, Sagi hereby requests that

certain of the exhibits and portions of the Motion to Dismiss related to the assets of Eric

Herschmann, the Debtor’s husband, be filed under seal until the Court has an opportunity to

review the un-redacted Motion to Dismiss and Exhibits.

         9.        Sagi is taking this additional step in order to comply with the Protective Order.

However, he asserts that the Protective Order’s provision should not be applied in the Chapter 7

proceeding and that the “confidential” exhibits and the portion of the Motion related to the

exhibits should be in the public record because they are not truly confidential, and because the

very nature of a Chapter 7 proceeding is to give full and complete disclosures regarding the

Debtor’s and her non-filing spouse’s assets and liabilities.
{01519/0001/00239918.2}                             2
                                   III.    RELIEF REQUESTED

         10.       Contemporaneously herewith, Sagi is filing his Motion to Dismiss. Certain of the

exhibits and portions of the Motion to Dismiss related to the assets of Eric Herschmann are

protected under the Protective Order and cannot be publicly disclosed. Accordingly, by this

Motion, Sagi requests entry of an order authorizing him to file under seal, for review in camera

by this Court, certain of the exhibits and portions of the Motion to Dismiss deemed

“confidential” by the Debtor and/or her husband, Eric Herschmann.

                           Cause Exists to File Certain of the Exhibits and
                            Portions of the Motion to Dismiss Under Seal

         11.       Section 107(b) of the Bankruptcy Code provides bankruptcy courts with the

power to issue orders that will protect entities from potential harm:

         On request of a party in interest, the bankruptcy court shall, and on the
         bankruptcy court’s own motion, the bankruptcy court may –

         (1)       protect an entity with respect to a trade secret of confidential
               research, development, or commercial information…

11 U.S.C. § 107(b). In addition, Bankruptcy Rule 9018 defines the procedure by which a party

may move for relief under section 107(b):

         On motion or on its own initiative, with or without notice, the court may
         make any order which justice requires (1) to protect the estate or any
         entity in respect of a trade secret or other confidential research,
         development, or commercial information…

         12.       Pursuant to Local Rule 9018 (Secret or Confidential Matters) of the United States

Bankruptcy Court for the Western District of Texas, the Parties have not filed certain of the

exhibits with the Motion to Dismiss, and portions of the Motion to Dismiss have been redacted,

due to the existing Protective Order.

         13.       Upon the Court’s approval of the relief requested herein, certain of the

“confidential” exhibits to the Motion to Dismiss will be filed under seal with the Court by
{01519/0001/00239918.2}                             3
presenting the document to the Clerk in accordance with Local Rule 9018. After the Court has

reviewed the unredacted Motion to Dismiss and the Exhibits, Movant requests that he be

released from the Protective Order and that the Motion in its entirety and the “confidential”

exhibits thereto be filed with the Clerk of the Court and become part of the record.

                            IV.     CONCLUSION AND PRAYER

         WHEREFORE, Sagi respectfully requests entry of an order granting the relief requested

herein and such other relief as the Court may deem just and appropriate.

Dated: September 13, 2019                   Respectfully submitted,

                                            By: /s/ Sabrina L. Streusand
                                                Sabrina L. Streusand
                                                State Bar No. 11701700
                                                Streusand Landon, Ozburn & Lemmon, LLP
                                                1801 S. MoPac Expressway, Suite 320
                                                Austin, Texas 78746
                                                (512) 236-9901 (Telephone)
                                                (512) 236-9904 (Facsimile)
                                                streusand@slollp.com

                                                 John Dellaportas (admitted pro hac)
                                                 Emmet, Marvin & Martin, LLP
                                                 120 Broadway
                                                 New York, New York 10280
                                                 (212) 238-3000
                                                 jdellaportas@emmetmarvin.com
                                                 COUNSEL TO JUDGMENT CREDITOR
                                                 SAGI GENGER




{01519/0001/00239918.2}                          4
                                 CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on September 13, 2019, a true and correct copy of
the above referenced document was served via ECF filing and/or regular U.S. mail on the
following parties:
         Eric Herschmann
         210 Lavaca St., Unit 1903
         Austin, TX 78701-4582

         Eric Herschmann
         c/o Raymond Battaglia
         66 Granburg Circle
         San Antonio, TX 78218-3010

         Internal Revenue Service
         Centralized Insolvency Operations
         PO Box 7346
         Philadelphia, PA 19101-7346

         Kasowitz, Benson, Torres LLP
         Attn: Daniel Benson, Esq.
         1633 Broadway, 21st Floor
         New York, NY 10019-6708

         United States Trustee
         903 San Jacinto, Suite 230
         Austin, TX 78701-2450

         Zeichner Ellman & Krause LLP
         1211 Avenue of the Americas, 40th Floor
         New York, NY 10036-6149

         Eric J. Taube
         Waller Lansden Dortch & Davis, LLP
         100 Congress Ave., Suite 1800
         Austin, TX 78701-4042

         Orly Genger
         210 Lavaca St., Unit 1903
         Austin, TX 78701-4582

         Ron Satija
         P.O. Box 660208
         Austin, TX 78766-7208



{01519/0001/00239918.2}                        5
         Arie Genger
         c/o Deborah D. Williamson
         Dykema Gossett PLLC
         112 East Pecan St., Suite 1800
         San Antonio, TX 78205

         Aaron M. Kaufman
         Dykema Gossett PLLC
         Comerica Bank Tower
         1717 Main St., Suite 4200
         Dallas, TX 75201

         Arie Genger
         19111 Collins Ave., Apt. 706
         Sunny Isles, FL 33160-2379

         SureTec Insurance Co.
         c/o Clark Hill Strasburger
         901 Main Street, #6000
         Dallas, Texas 75202

         Orly Genger
         210 Lavaca Street
         Unit 1903
         Austin, Texas 78701

         Sagi Genger
         c/o John Dellaportas
         Emmt Marvin & Martin LLP
         120 Broadway, 32nd Floor
         New York, NY 10271-3291

         The Orly Genger 1993 Trust
         c/o Jay Ong
         Munsch Hardt Kopf & Harr PC
         303 Colorado Street, #2600
         Austin, Texas 78701

         Zeichner Ellman & Krause LLP
         1211 Avenue of the Americas
         40th Floor
         New York, NY 10036-6149

                                          /s/ Sabrina L. Streusand
                                          Sabrina L. Streusand



{01519/0001/00239918.2}                      6
